Citation Nr: 9915206	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for folliculitis of the 
arms and face.

2.  Entitlement to service connection for the residuals of 
cancer of the lip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran served in active service from October 
1941 to November 1945.


FINDING OF FACT

There is no competent medical evidence to establish that the 
veteran currently suffers from folliculitis of the arms and 
face, and residuals of cancer of the lip which are related to 
his period of service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
folliculitis of the arms and face is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for the 
residuals of cancer of the lip is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In this regard, the veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The claim need not be conclusive, but it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be medical evidence of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps, supra.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period, and that that 
same condition currently exists.  Such evidence must be 
medical unless the condition at issue is of a type as to 
which, under case law, lay observation is considered 
competent to demonstrate its existence.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)).

As to the evidence of record, the veteran's service medical 
records show he was treated from June 1945 to August 1945 for 
mildly pruritic lesions in the face, neck and arms, initially 
diagnosed as generalized impetigo contagiosa at a field 
hospital and following hospitalization in July 1945, changed 
to dermatitis, sycosis barbae, chronic, moderate, cause 
undetermined.  Following evacuation and transfer to another 
hospital later in July 1945, the diagnosis rendered was 
folliculitis, cheloidalis, acute, of the face and arms, 
moderately severe, cause undetermined.  The veteran was 
returned to duty in August 1945.  On separation examination 
of November 1945, it was reported that the veteran had been 
treated for impetigo of the face in June 1945.  However, 
examination of the skin on separation examination revealed 
normal findings.  

In addition, the post-service evidence includes a May 1997 
letter from Milton D. Soderberg, M.D., which indicates that 
in February 1990 he performed a biopsy of the veteran's lower 
lip, which was found to be squamous cell carcinoma.  Dr. 
Soderberg further noted that in 1990, 1994, 1996, and 1997 he 
provided the veteran with cryosurgical treatment for actinic 
keratoses of the face and ears.

An August 1997 VA examination report indicates that the 
veteran reported an in-service history of folliculitis, as 
well a lip lesion in February 1990 diagnosed as carcinoma of 
the skin.  Moreover, the examiner noted that the veteran 
underwent the removal of precancerous lesions in 1990, 1994, 
1996 and 1997.  On examination, the examiner noted that there 
was no evidence of active lesions.  He reported that the 
veteran had scattered freckles and moles on his arms, neck 
and face, and a one centimeter healed scar on the left lower 
lip.  The diagnosis was history of folliculitis with no 
active lesions noted on examination.

Finally, in various written statements, including a February 
1999 informal hearing presentation, the veteran and/or his 
representative have indicated that the veteran incurred 
folliculitis of the arms and face in service and that the 
cancer of the lip is related to the skin condition for which 
the veteran received treatment in service.  The veteran has 
asserted that as he has had an active skin condition since 
service, the skin disabilities for which he is now seeking 
service connection must be related to his military service.  
He maintains that he mainly treated his skin condition 
himself over the years and that he has been unable to obtain 
any medical records of early treatment. 

However, after a review of the record, the Board finds that 
the evidence does not show the veteran currently has a 
diagnosis of folliculitis of the arms and face, and/or cancer 
of the lip.  In addition, while the Board notes that on VA 
examination in August 1997, the examiner reported that the 
veteran had a scar of the lower lip, no examiner has 
identified such as a residual of the cancer of the lower lip 
for which the veteran received radiation therapy in 1990.  To 
the extent however, that this scar is considered a residual 
of the cancer, the Board notes that no examiner has related 
the veteran's cancer of the lip to his military service.  In 
the absence of proof of a current disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 3 Vet. 
App. 223, 225 (1992).

In addition, with respect to the claim of service connection 
for folliculitis of the arms and face, even assuming the 
current existence of the such disability, the evidence fails 
to show a link between this condition and the veteran's 
service.  Moreover, there is no competent medical evidence of 
a nexus between any currently claimed skin symptomatology and 
the veteran's period of active service.  The medical evidence 
reflects the veteran's current complaints and the record on 
appeal includes the veteran's contention that symptomatology 
related to his skin has been continuous since service.  
However, even assuming that the veteran's in-service 
symptomatology has in fact continued since his discharge from 
service to the present, he has not established, via competent 
medical evidence, that he currently suffers from folliculitis 
of the arms and face which is linked to that symptomatology.  
See 38 C.F.R. § 3.303(b) (1998); see Clyburn v. West, No. 97-
1321 (U.S. Vet. App. April 2, 1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The only evidence that purports to establish that the veteran 
has a chronic skin disability and residuals of cancer of the 
lip incurred in active service, is the theory presented by 
the veteran himself.  In this regard, it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions, such as the diagnosis of a 
disability and opinions as to the relationship between the 
veteran's claimed disorders and his service.  Thus, as the 
veteran is a lay person without medical training or 
expertise, his contentions in this regard cannot serve as a 
sufficient predicate upon which to find his claims for 
service connection well grounded.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Moreover, as noted above, a well-grounded 
claim must be supported by evidence, not a mere allegation.  
See Tirpak, 2 Vet. App. at 611.  Consequently, in the absence 
of competent evidence of a current diagnosis and/or a nexus 
between the claimed disorders and service, the veteran's 
claims of entitlement to service connection for folliculitis 
of the arms and face, and residuals of cancer of the lip are 
not plausible and, therefore, are not well grounded. 

As the veteran's claims are not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support his claims.  See Epps, supra ("there is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well-grounded' claim").  Moreover, the 
Board is not aware of the existence of any relevant evidence 
which, if obtained, would make the claims well grounded.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Finally, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to present well-
grounded claims and the reasons why the claims are 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for folliculitis of the arms and face is denied.

In the absence of evidence of a well-grounded claim, service 
connection for the residuals of cancer of the lip is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

